Citation Nr: 1404456	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-13 19 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Eligibility for VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant served with the United States Army Reserve.  In this capacity, he had active duty for training from March 1975 to July 1975.  He was discharged from the Reserves in March 1976 due to unsatisfactory participation.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 RO decision.  

The appellant had requested the opportunity to present sworn testimony during a hearing before a Veterans Law Judge.  Such a hearing was scheduled, and the appellant was notified of the scheduled time and date; however, he failed to show for the hearing.  He has not provided any explanation for his failure to show, and has not attempted to show good cause to excuse his failure.  In this situation, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704(d).  The Board will therefore proceed to review the case based upon the evidence currently of record.  

The appellant had been represented in this matter by an accredited agent; however, he has revoked this representation and is currently unrepresented before the VA.  38 C.F.R. § 14.630.

The Board has reviewed the Appellant's physical claims file and also evidence available in his VA electronic files.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Neither the appellant's currently-shown back disability nor hypertension is shown to have resulted from an injury during active duty for training; no other connection to service is shown.

2.  The appellant had active duty for training only and did not have sufficient active military service during a "period of war" under VA law.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

3.  The basic eligibility criteria for non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Service connection

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  8 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Because the appellant had no active duty, service connection is only appropriate for residuals of injury which occurred while he was participating in active duty for training or inactive duty of any kind with the National Guard.  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  An individual who has served only on active duty for training must establish a service-connected disability in order to achieve Veteran status.  In order to establish basic eligibility for Veterans' benefits based upon his service in the National Guard, the appellant must first establish that he was "disabled ... from a disease or injury incurred or aggravated in the line of duty [in the National Guard]."  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

In this case, there is no indication that the appellant sustained any injury during service involving his back or his cardiovascular system.  His service treatment records include a single notation in March 1975 to the effect that he had been having low back pain for the previous four days.  Significantly, he did not report an injury at that time.  

Following clinical examination, the diagnostic assessment was of a low back strain.  There are no further complaints in his service treatment records and the report of a general medical examination conducted in June 1975 reflects no complaints or history of back trouble, and a normal clinical examination, as well.  With regard to the appellant's blood pressure, each blood pressure measurement taken during his period of ACDUTRA was well within normal limits.  

The appellant was accorded a VA examination in February 2011.  The examiner was able to review the appellant's service treatment records and the medical evidence submitted in support of the claim, in addition to performing a clinical examination of the appellant.  The examiner noted that the appellant's post-service medical history included a fall from a tractor in 1980 and having been shot in the back several years after that.  He had also injured his back while working in the sanitation department in approximately 1988.   

Following such examination and review, the examiner concluded that the appellant currently has lumbar disk disease with secondary spondylosis and degenerative changes, but that he could not state whether there was any relationship to his military service.

It is important for the appellant to understand that there is no indication that the current low back disability and his hypertension were caused by any type of injury occurring during active duty for training many years ago.  The appellant himself does not report any specific injury; rather he simply contends that he first experienced these disabilities during his Army Reserve service.  In this regard, the contemporaneous evidence of record shows that he had an acute low back strain in March 1975, with no further complaints or clinical findings indicating a chronic disability involving his back during his active duty for training that was the start of a problem that began at that time to this day.  The contemporaneous evidence shows that he did not have hypertension during this time period.

In short, the preponderance of the evidence is against a finding of service connection for a low back disability or for hypertension.  The evidence simply does not support a finding of any injury during service leading to a chronic disability involving either his back or his cardiovascular system.  No other connection to his active duty for training service is shown.  The benefits sought must therefore be denied.

To the extent that the appellant is claiming that his hypertension is secondary to or proximately caused by his back pain, this theory of entitlement is inapplicable because service connection for back pain has been denied.

Pension

The appellant seeks non-service connected VA pension benefits.  To be eligible for non-service connected pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j). 

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

For this case, the pertinent period of war is the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). 

In the instant case, the record does not reflect that the appellant served on active duty for a period of 90 days during a period of war.  The record indicates he served on a period of active duty for training from March 5, 1975, to July 7, 1975.  Thus, even if active duty for training were equivalent to active service for pension purposes, he did not have 90 days of wartime service.  

As set forth above, however, active duty for training only qualifies as active military, naval, or air service for purpose of VA non-service connected pension benefits if the service member was disabled or died from a disease or injury incurred or aggravated in the line of duty.  There is no evidence that the Appellant was disabled during his active duty for training, and indeed, service connection for two claimed disabilities is denied herein.  Lacking qualifying service, the basic eligibility requirements for VA pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board observes that the appellant's many written arguments and submissions in support of his claim pertain to his desperately-poor circumstances, with only minimal income from Social Security, which the Board understands.  He has submitted much documentation regarding his inability to find an affordable place to live, for instance.  To some extent, he appears to be raising an argument couched in equity. However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, while the Board sympathizes with the appellant's economic hardship, it is constrained to apply the law as Congress has created it and cannot extend benefits out of sympathy for a particular claimant. 

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the appellant of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was provided with this information in a November 2010 letter prior to the initial RO review of the case.

With regard to the VA examination report which is of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA examination obtained in this case is adequate.  The examination report was predicated on a review of the claims folder and the relevant medical records contained therein, contains a description of the history of the disabilities at issue; and documents and considers the appellant's complaints and symptoms.  The examiner considered the available pertinent evidence of record (which is limited), and provided a rationale for the opinion rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, private medical records, VA treatment records, and a VA examination report, have been obtained and reviewed in support of the appellant's claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.


ORDER

Service connection for a back disability is denied.

Service connection for hypertension is denied.

The appellant is ineligible for VA pension benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


